Case 18-04038        Doc 34     Filed 04/04/19     Entered 04/04/19 14:33:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04038
         Dalton E Harper Jr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/14/2018.

         2) The plan was confirmed on 04/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/17/2018.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,029.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04038        Doc 34       Filed 04/04/19    Entered 04/04/19 14:33:03                 Desc         Page 2
                                                   of 4



 Receipts:

         Total paid by or on behalf of the debtor               $2,250.00
         Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                      $2,250.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,826.96
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $128.28
     Other                                                                    $21.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,977.00

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO FINANCE         Unsecured      3,134.00       3,164.34         3,164.34           0.00       0.00
 CAPITAL ONE AUTO FINANCE         Secured        3,875.00       3,875.00         3,875.00        217.52      55.48
 FIFTH THIRD BANK                 Secured             0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured         524.00        524.39           524.39           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         1,491.00       1,593.94         1,593.94           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            902.00        890.55           890.55           0.00       0.00
 NATIONSTAR MORTGAGE LLC          Secured             0.00          0.00             0.00           0.00       0.00
 NATIONSTAR MORTGAGE LLC          Secured        9,549.10           0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         466.00        466.30           466.30           0.00       0.00
 CARSON SMITHFIELD                Unsecured         952.20           NA               NA            0.00       0.00
 NORTHERN MEDICINE                Unsecured         100.00           NA               NA            0.00       0.00
 EDUCATION AES/CHASE BANK         Unsecured           0.00           NA               NA            0.00       0.00
 ATT MOBILITY/AFNI INC            Unsecured      1,728.00            NA               NA            0.00       0.00
 ATG CREDIT/MEDICAL PAYMENT DA Unsecured            265.00           NA               NA            0.00       0.00
 ATG CREDIT/MEDICAL PAYMENT DA Unsecured             66.00           NA               NA            0.00       0.00
 CCS/FIRST NATIONAL BANK          Unsecured         455.00           NA               NA            0.00       0.00
 CCS/FIRST SAVINGS BANK           Unsecured         452.00           NA               NA            0.00       0.00
 CENTRAL DUPAGE EMERGENCY PHY Unsecured             548.00           NA               NA            0.00       0.00
 COLL BUR OF A                    Unsecured         475.00           NA               NA            0.00       0.00
 CONVERGENT OUTSOURCING/COMC Unsecured              628.00           NA               NA            0.00       0.00
 CRED CONTROL SRV/PROG            Unsecured         334.00           NA               NA            0.00       0.00
 1ST PREMIER BANK/JEFF CAP SYS LL Unsecured         442.00           NA               NA            0.00       0.00
 MABT/CONTFIN                     Unsecured         629.00           NA               NA            0.00       0.00
 MB FINANCIAL BANK                Unsecured         442.00           NA               NA            0.00       0.00
 MBB/MEDICAL PAYMENT DATA         Unsecured         548.00           NA               NA            0.00       0.00
 MERRICK BANK CORP                Unsecured         892.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04038      Doc 34    Filed 04/04/19        Entered 04/04/19 14:33:03                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
 MIDLAND FUNDING                 Unsecured         906.00             NA           NA             0.00        0.00
 NATIONWIDE CRED & CO/MED PYMT   Unsecured         208.00             NA           NA             0.00        0.00
 NATIONWIDE CRED & CO/MED PYMT   Unsecured          74.00             NA           NA             0.00        0.00
 NATIONWIDE CRED & CO/MED PYMT   Unsecured          72.00             NA           NA             0.00        0.00
 NATIONWIDE CRED & CO/MED PYMT   Unsecured          30.00             NA           NA             0.00        0.00
 SPEEDY CASH                     Unsecured            NA           871.36       871.36            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                  $0.00
       Mortgage Arrearage                                       $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                              $3,875.00            $217.52                 $55.48
       All Other Secured                                        $0.00              $0.00                  $0.00
 TOTAL SECURED:                                             $3,875.00            $217.52                 $55.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $7,510.88                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                               $1,977.00
        Disbursements to Creditors                                 $273.00

 TOTAL DISBURSEMENTS :                                                                            $2,250.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-04038        Doc 34      Filed 04/04/19     Entered 04/04/19 14:33:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
